Case 6:19-bk-00511-KSJ   Doc 489   Filed 09/06/19   Page 1 of 19
Case 6:19-bk-00511-KSJ   Doc 489   Filed 09/06/19   Page 2 of 19
Case 6:19-bk-00511-KSJ   Doc 489   Filed 09/06/19   Page 3 of 19
                             Case 6:19-bk-00511-KSJ        Doc 489         Filed 09/06/19    Page 4 of 19
Label Matrix for local noticing               AREP Eight Tower Bridge LLC                     Aclara Meters LLC
113A-6                                        c/o Zachary J. Bancroft, Esq.                   c/o James A. Timko, Esq.
Case 6:19-bk-00511-KSJ                        Baker Donelson, et al.                          Shutts & Bowen LLP
Middle District of Florida                    200 S. Orange Avenue                            300 S. Orange Ave., #1600
Orlando                                       Suite 2900                                      Orlando, FL 32801-3382
Fri Sep 6 15:52:37 EDT 2019                   Orlando, FL 32801-3448
Advanced Business Capital LLC d/b/a Triumph   Andritz Fabrics and Rolls, Inc                  Atkore International, Inc.
c/o Ullman & Ullman, P.A.                     c/o David McFarlin                              c/o Berger Singerman LLP
7700 W. Camino Real                           PO Box 3753                                     Jordi Guso, Esq.
 Suite 401                                    Orlando, FL 32802-3753                          1450 Brickell Avenue
Boca Raton, FL 33433-5543                                                                     Suite 1900
                                                                                              Miami, FL 33131-3453
Bank of America, N.A.                         Bossard, Inc.                                   CohnReznick, LLP
c/o Liebler, Gonzalez & Portuondo             909 W. Pinnacle Peak Road                       4 Becker Farm Road
44 West Flagler Street                        Phoenix, AZ 85027-1419                          Roseland, NJ 07068-1739
25th Floor
Miami, FL 33130-1808

Colgate-Palmolive Company                     Delgado & Romanik PLLC                          Europe Management, SPRL, LLC
c/o Trenam Law                                c/o Jonathan M. Sykes, Esquire                  c/o Esther McKean, Esq.
Stephanie C. Lieb                             200 South Orange Avenue                         420 South Orange Ave.
101 E Kennedy Boulevard, Suite 2700           Suite 800                                       Suite 1200
Tampa, FL 33602-5150                          Orlando, FL 32801-6404                          Orlando, FL 32801-4904

Mark E Freedlander                            Gibraltar Industries, Inc.                      GlobalTranz Enterprises, Inc.
McGuireWoods LLP                                                                              Quarles & Brady LLP
Tower 260                                                                                     101 East Kennedy Blvd, Ste 3400
260 Forbes Avenue                                                                             Tampa, FL 33602-5195
Pittsburgh, PA 15222-1853

IPS Worldwide, LLC                            Integrated Supply Network, LLC                  Laticrete International, Inc.
265 Clyde Morris Blvd, Ste 100                c/o Trenam Law                                  c/o Lawrence M. Kosto, Esquire
Ormond Beach, FL 32174-8137                   101 E Kennedy Boulevard, Suite 2700             P.O. Box 113
                                              Tampa, FL 33602-5150                            Orlando, Fl 32802-0113


Hal Levenberg                                 McLaughlin Body Company                         Thomas J Novia
Yip Associates                                c/o Howard S. Toland, Esq.                      164 Forest Trail Drive
One Biscayne Tower                            Mitrani, Rynor, Adamsky & Toland, P.A.          Lansdale, PA 19446-6415
2 S. Biscayne Boulevard, Suite 2690           1200 Weston Road
Miami, FL 33131-1815                          Penthouse
                                              Weston, FL 33326-1987
NuVasive, Inc.                                Official Committee of Unsecured Creditors       Jonathan S Quinn
Bradley Arant Boult Cummings LLP              c/o Elliott Greenleaf, PC                       Neal, Gerber & Eisenberg, LLP
c/o Edwin G. Rice                             1105 N. Market Street                           Two North LaSalle Street, Suite 1700
100 N. Tampa Street                           Suite 1700                                      Chicago, IL 60602-4000
Suite 2200                                    Wilmington, DE 19801-1228
Tampa, FL 33602-5809
Rexnord Industries, LLC                       Bradley M. Saxton                               Suez Water Technologies
Quarles and Brady LLP                         Winderweedle, Haines, Ward & Woodman, PA        c/o Glenn Reisman, Esq
101 East Kennedy Blvd., Suite 3400            P.O. Box 880                                    12 Old Hollow Rd
Tampa, FL 33602-5195                          Winter Park, FL 32790-0880                      Suite B
                                                                                              Trumbull, CT 06611-5523

Eric M Sutty                                  TE Connectivity Corporation f/k/a Tyco Elect    Transportation Insight, LLC
Elliott Greenleaf, P.C.                       2800 Fulling Mill Road                          c/o Daniel C. Bruton
1105 N. Market Street, Suite 1700             Middletown, PA 17057-3142                       Bell, Davis & Pitt, PA
Wilmington, DE 19801-1228                                                                     PO Box 21029
                                                                                              Winston-Salem, NC 27120-1029
                              Case 6:19-bk-00511-KSJ      Doc 489           Filed 09/06/19   Page 5 of 19
Tranzact Technologies, Inc.                  True Value Company, LLC                          Union Pacific Railroad Company
Dean Mead Egerton Bloodworth Capouano &      8600 W. Byn Mawr Ave.                            1400 Dougkas St. STOP 1580
c/o Denise D. Dell-Powell, Esq.              Chicago, IL 60631-3505                           Omaha, NE 68179-0002
420 S Orange Ave., Suite 700
Orlando, FL 32801-4911

Craig A. Wolfe                               XPO Logistics, Inc.                              YRC Enterprise Services, Inc.
Morgan, Lewis & Bockius LLP                  c/o Deborah L. Fletcher, Esq.                    C/o Holland & Knight
101 Park Avenue                              FisherBroyles, LLP                               200 S. Orange Avenue
New York, NY 10178-0060                      6000 Fairview Road, Suite 1200                   Suite 2600
                                             Charlotte, NC 28210-2252                         Orlando, FL 32801-3461

YRC, Inc. d/b/a YRC Freight                  Zekelman Industries                              A Cubed Corp, dba
C/o Holland & Knight                         c/o Frank Martin Wolff, P.A.                     Comcast Metal Products Company
200 S. Orange Avenue                         19 E. Central Blvd., Third Floor                 Attn: Harry Readshaw
Suite 2600                                   Orlando, FL 32801-2468                           600 Grant St, 44th Floor
Suite 2600                                                                                    Pittsburgh, PA 15219-2713
Orlando, FL 32801-3461
AVOX Systems, Inc                            Advanced Business Capital                        Alclara
25 Walter Winter Drive                       d/b/a Triumph Business                           945 Hornet Drive
Lancaster, NY 14086                          c/o Ullman & Ullman, P.A.                        Hazelwood, MO 63042-2309
                                             7700 W. Camino Real, Ste 401
                                             Boca Raton, FL 33433-5543

Alcoa Corporation                            Alex D. Moglia, Chapter 11 Trustee               Amcor
201 Isabella St. Ste. 500                    Moglia Advisors                                  935 Technology Drive
Pittsburgh, PA 15212-5858                    1325 Remington Road, Suite H                     Suite 100
                                             Schaumburg, IL 60173-4815                        Ann Arbor, MI 48108-8964


American Express                             American Express Travel Related Services Com     American Real Estate Partner
P.O. Box 360002                              Inc.                                             161 Washington St
Fort Lauderdale, FL 33336-0002               c/o Becket and Lee LLP                           Suite 1375
                                             PO Box 3001                                      Conshohocken, PA 19428-2051
                                             Malvern PA 19355-0701

Arcelor Mittal                               ArcelorMittal USA LLC                            Arconic Inc.
250 W US HIghway 12                          Elliot Smith                                     George W. Fitting, McGuireWoods LLP
Burns Harbor, IN 46304-9727                  Benesch Friedlander Coplan & Aronoff LLP         Tower Two-Sixty
                                             200 Public Square, Suite 2300                    260 Forbes Ave., Ste. 1800
                                             Cleveland, OH 44114-2378                         Pittsburgh, PA 15222-1892

Arconic, Inc.                                Arris Tech                                       Atkore International
Arconic Corporate Center                     2226 Galvin Drive                                16100 S Lathrop Avenue
201 Isabella St.                             Elgin, IL 60124                                  Harvey, IL 60426-6021
Pittsburgh, PA 15212-5858
Attn: Melanie Smith, Legal Dept.

Atkore International Inc.                    Atkore International, Inc.                       B3 Diagnostic Laboratory
c/o Neal, Gerber & Eisenberg LLP             c/o Jordi Guso, Esq.                             1307 Alen Drive
Two N. LaSalle Street, Suite 1700            Berger Singerman LLP                             Suite A
Chicago, IL 60602-4000                       1450 Brickell Avenue, Suite 1900                 Troy, MI 48083-4010
Attn: Jonathan Quinn, Esq.                   Miami, FL 33131-5319

Bio-Rad Laboratories                         Borsa Properties, LLC                            Bossard, Inc.
1000 Alfred Nobel Drive                      P. O. Box 166633                                 Stephanie C. Lieb, Esq.
Hercules, CA 94547-1898                      Miami, FL 33116-6633                             101 East Kennedy Boulevard, Suite 2700
                                                                                              Tampa, Florida 33602-5150
                                Case 6:19-bk-00511-KSJ      Doc 489         Filed 09/06/19   Page 6 of 19
Brady Worldwide                                CC Wu International                            CEVA LOGISTICS
2221 W. Camden Road                            302-308 Hennessy Road                          ATTN: CREDIT & COLLECTIONS
Milwaukee, WI 53209-3709                       Wanchai                                        15350 VICKERY DRIVE
                                               HONG KONG                                      HOUSTON, TX 77032-2530


Capital Lighting                               Chevron                                        Colgate Palmolive Company
5359 Rafe Banks Drive                          West End of 7th Street                         c/o Stephanie Lieb
Flowery Branch, GA 30542-2768                  Port Arthur, TX 77640                          101 E. Kenneday Boulevard
                                                                                              Suite 2700
                                                                                              Tampa, FL 33602-5150

Colgate-Palmolive Company                      Concast Metal                                  Conduent Business Services, LLC
Attn: Rachel Wolman                            14315 State Rt. 113                            c/o Michelle E. Shriro
300 Park Avenue                                Birmingham, OH 44889-8320                      Singer & Levick, PC
New York, NY 10022-7499                                                                       16200 Addison Road, Suite 140
                                                                                              Addison, TX 75001-5377

Conduent, Inc., fka Xerox Business Services,   Dawn Harbuck                                   Delgado & Romanik, PLLC
fka Affiliated Computer Services, Inc.         836 May Ave                                    c/o Jonathan M. Sykes, Esquire
c/o Larry A. Levick, Singer & Levick PC        Holly Hill, FL 32117-3430                      200 S Orange Avenue, Suite 800
16200 Addison Road, Suite 140                                                                 Orlando, FL 32801-6404
Addison, TX 75001-5377

Dell Marketing, L.P.                           EFreight Solutions, LLC                        Elo Touch Solutions
c/o Streusand Landon Ozburn & Lemmon LLP       2615 George Busbee Pkwy NW                     670 N McCarthy Blvd
1801 S. MoPac Expressway, Suite 320            Suite 11                                       Ste. 100
Austin, TX 78746                               Kennesaw, GA 30144-4995                        Milpitas, CA 95035-5119


ExFreight Zeta, LLC                            Exfreight Zetz, LLC                            Florida Department of Revenue
c/o Michael Kaufman, P.A.                      c/o Michael A. Kaufman, Esq.                   Bankruptcy Unit
1615 Forum Place, Suite 3A                     1615 Forum Place, Suite 3A                     Post Office Box 6668
West Palm Beach, FL 33401-2316                 West Palm Beach, Florida 33401-2316            Tallahassee FL 32314-6668


Fluidigm                                       Fristam Pumps USA                              GE Global Operations
7000 Shoreline Court                           2410 Parview Road                              c/o Maureen Carter
Suite 100                                      Middleton, WI 53562-2521                       13391 McGregor Blvd
South San Francisco, CA 94080-7603                                                            Fort Myers, FL 33919-5944


Gibraltar Industries, Inc.                     Gibraltar Industries, Inc.                     Gilbraltar Industries
c/o Aaron A. Wernick, Esq.                     c/o Phillips Lytle LLP                         3556 Lake Shore Road
Furr Cohen, PA                                 Attn: Angela Z. Miller, Esq.                   Buffalo, NY 14219-1485
2255 Glades Road, Suite 301E                   One Canalside, 125 Main Street
Boca Raton, FL 33431-7383                      Buffalo, NY 14203

Global Tranz Enterprises                       GlobalTranz Enterprises, Inc.                  Harris Tea Company
Quarles & Brady LLP                            c/o Jordan D. Maglich, Esq.                    344 New Albany Road
101 East Kennedy Blvd.                         Quarles & Brady LLP                            Moorestown, NJ 08057-1190
Suite 3400                                     101 East Kennedy Blvd., Suite 3400
Tampa, FL 33602-5195                           Tampa, FL 33602-5195

Infineon                                       Integrated Supply Network                      Internal Revenue Service
30805 Santana Street                           2727 Interstate Drive                          Post Office Box 7346
Hayward, CA 94544-7030                         Lakeland, FL 33805-2304                        Philadelphia PA 19101-7346
                               Case 6:19-bk-00511-KSJ      Doc 489          Filed 09/06/19   Page 7 of 19
JL French                                     Jensen Tools/Test Equity                        KTM Motorcycles
3101 S. Taylor Drive                          7815 S. 46th Street                             30100 Technology Drive
Sheboygan, WI 53081-9401                      Phoenix, AZ 85044-5399                          Murrieta, CA 92563-2542



KTM North America Inc                         Laticrete International                         Latricrete International, Inc.
c/o Justin D Kreindel Esq                     1 Laticrete Park North                          c/o Taruna Garg, Esquire
Wilson Elser Moskowitz Edelman & Dicker       Bethany, CT 06524-3498                          c/o Murtha Cullina LLP
111 N Orange Ave Ste 1200                                                                     177 Broad Street, 16th Floor
Orlando FL 32801-2361                                                                         Stamford, CT 06901-2048

Lawrence M. Kosto, Esq.                       Leanne McKnight Prendergast                     Life Technologies
Kosto & Rotella, P.A.                         Fisher Broyles, LLP                             5791 Van Allen Way
PO Box 113                                    12620 Beach Boulevard                           Carlsbad, CA 92008-7321
Orlando FL 32802-0113                         Suite 3, #126
                                              Jacksonville, FL 32246-7130

Lorges Holding Corp                           MAPSYS, Inc.                                    MSC Direct
Tatiana Belim                                 Greg Bussey                                     75 Maxess Road
64 Northwoods Lane                            920 Michigan Ave                                Melville, NY 11747-3151
Doylestown, PA 18901-2938                     Columbus, OH 43215-1165


McLauglin Body Company                        Motorola                                        Natural Gas Solutions
2430 River Drive                              2100 East Elliot                                16240 Port Northwest
Moline, IL 61265-1500                         Tempe, AZ 85284-1806                            Houston, TX 77041-2668



Nemak USA, Inc.                               Neogen                                          Neogen Corporation
2 Towne Square #300                           620 Lesher Place                                c/o Aaron A. Wernick, Esq.
Southfield, MI 48076-3761                     Lansing, MI 48912-1595                          Furr Cohen PA
                                                                                              2255 Glades Rd., Ste 301E
                                                                                              Boca Raton, FL 33431-7383

New Penn Motor Express, LLC                   NuVasive, Inc.                                  NuVasive, Inc.
c/o Frantz Ward LLP, attn: John Kostelni      Bradley Arant Boult Cummings LLP                c/o Edwin G. Rice
200 Public Square, Suite 3000                 100 N. Tampa Street, Suite 2200                 Bradley Arant Boult Cummings LLP
Cleveland, OH 44114-2381                      Tampa, FL 33602-5809                            100 N Tampa Street, Suite 2200
                                                                                              Tampa, FL 33602-5809

NuVasive, Inc.                                OLMO                                            Oral-B Laboratories
c/o Edwin Rice                                Rua Restinga                                    8700 Mason Montgomery Road
Bradley Arant Boult Cummings                  Sao Paulo 03065                                 Mason, OH 45040-9760
100 N. Tampa St.., Ste 2200                   BRAZIL
Tampa, FL 33602-5809

Pitney Bowes                                  Pitney Bowes Global Financial Services L        R Scott Shuker
37 Executive Drive                            PITNEY BOWES INC                                Latham Shuker Eden & Beaudine LLP
Danbury, CT 06810-4148                        SHELTON, CT 06484                               Post Office Box 3353
                                                                                              Orlando, FL 32802-3353


RM Acquisition LLC                            Regal Beloit Corp (RBC)                         Resource Logistics Group, Inc.
d/b/a Rand McNally                            6450 W. Hanna Avenue                            5944 Coral Ridge Drive, #261
9855 Woods Drive                              Indianapolis, IN 46241-6414                     Coral Springs, FL 33076-3300
Skokie, IL 60077-1127
                               Case 6:19-bk-00511-KSJ      Doc 489          Filed 09/06/19   Page 8 of 19
Resource Logistics Group, Inc.                Rexnord                                         Rexnord Corporation
c/o Kenneth G.M. Mather, Esq.                 4701 W. Greenfield Avenue                       c/o Jordan D. Maglich, Esq.
Gunster, Yoakley & Stewart, P.A.              Milwaukee, WI 53214-5300                        Quarles & Brady LLP
401 E. Jackson St, Ste 2500                                                                   101 East Kennedy Blvd., Suite 3400
Tampa, FL 33602-5226                                                                          Tampa, FL 33602-5195

Rexnord Industries, LLC                       Riverside Group                                 Root Executive Park
c/o Jordan D. Maglich, Esq.                   225 North Michigan Avenue                       275 Clyde Morris Blvd.
Quarles & Brady LLP                           Chicago, IL 60601-7757                          Ormond Beach, FL 32174-5977
101 East Kennedy Blvd., Suite 3400
Tampa, FL 33602-5195

SCM Metal Products                            Schneider Logistics, Inc.                       Schneider National, Inc.
2601 Weck Drive                               Aaron McCollough                                Aaron McCollough
Durham, NC 27709                              McGuireWoods LLP                                McGuireWoods LLP
                                              77 W. Wacker Dr., Ste. 4100                     77 W. Wacker Dr., Ste. 4100
                                              Chicago, IL 60601-1818                          Chicago, IL 60601-1818

Sheboygan Paint                               Siemens Gamesa Energy                           Sparton
608 Canal Street                              3500 Quadrangle Boulevard                       5612 Johnson Lake Road
Cedartown, GA 30125-6334                      Orlando, FL 32817-8326                          De Leon Springs, FL 32130-3657



Stanley                                       Stanley Black & Decker, Inc.                    Stanley Black & Decker, Inc.
1000 Stanley Drive                            c/o Colin S. Baker, Esq.                        c/o Greenberg Traurig, P.A.
Concord, NC 28027-7679                        Greenberg Traurig, P.A.                         Danielle S. Kemp, Esq.
                                              450 South Orange Ave., Suite 650                101 E. Kennedy Blvd., Suite 1900
                                              Orlando, FL 32801-3311                          Tampa, FL 33602-5148

Stanley Black & Decker, Inc.                  Stanley Black & Decker, Inc.                    Stanley Black and Decker, Inc.
c/o Greenberg Traurig, P.A.                   c/o I. William Spivey, II, Esq.                 1000 Stanley Drive
Mark D. Bloom, Esq.                           GREENBERG TRAURIG, P.A.                         New Britain, CT 06053-1675
333 SE 2nd Avenue                             450 South Orange Ave., Suite 650
Miami, FL 33131-3238                          Orlando, FL 32801-3311

Steven T. Huntley                             Subcom                                          Suez Water Technologies
Resource Logistics Group, Inc.                PO Box 479                                      c/o Glenn Reisman, Esq.
5944 Coral Ridge Drive, #261                  Portsmouth, NH 03802-0479                       Reisman Law Firm LLC
Coral Springs, FL 33076-3300                                                                  12 Old Hollow Road
                                                                                              Trumbull, CT 06611-5523

Suez Water Technologies and Solutions         Suez WaterTech & Solutions                      Symmetricom
c/o Glenn M. Reisman                          4636 Somerton Road                              2300 Orchard Parkway
12 Old Hollow Road, Ste. B                    Feasterville Trevos, PA 19053-6742              San Jose, CA 95131-1017
Trumbull, CT 06611-5523


Synchrony Financial                           TE Connectivity                                 TE Connectivity Corporation
170 Election Road                             Attn: Samuel M. Koda, Jr., Esq.                 c/o Samuel M. Koda, Jr., Esq.
Stamford, CT 06927-0001                       2800 Fulling Mill Road                          2800 Fulling Mill Road
                                              Middletown, PA 17057-3142                       Middletown, PA 17057-3142


TE Connectivity Corporation, et al.           Tammy Pease                                     Test Equity/Jensen Tools
c/o James A. Timko, Esq.                      306 Thackery Rd                                 335 Willow Street
Shutts & Bowen LLP                            Ormond Beach, FL 32174-6028                     N. Andover, MA 01845-5921
300 S. Orange Ave., #1600
Orlando, FL 32801-3382
                                Case 6:19-bk-00511-KSJ      Doc 489           Filed 09/06/19   Page 9 of 19
Thomas J. Novia                                Transportation Insight, LLC                      Tranzact Technologies, Inc.
Thomas Novia                                   c/o Daniel C. Bruton                             c/o Denise D. Dell-Powell, Esq.
IPS WORLDWIDE LLC - Former Employee            PO Box 21029                                     Burr & Forman LLP
164 Forest Trail Drive                         Winston-Salem, NC 27120-1029                     200 S. Orange Ave., Suite 800
Lansdale, PA 19446-6415                                                                         Orlando, FL 32801-6404

True Value Co - Advertising                    USF Holland, LLC                                 USF Reddaway, LLC
320 S. Division Street                         c/o Frantz Ward LLP, attn: John Kostelni         c/o Frantz Ward LLP, attn: John Kostelni
Harvard, IL 60033-3247                         200 Public Square, Suite 3000                    200 Public Square, Suite 3000
                                               Cleveland, OH 44114-2381                         Cleveland, OH 44114-2381


UTC Fire and Security                          Union Pacific Railroad Company                   Verogen
4211 Metro Parkway                             1400 Douglas St. STOP 1580                       11111Flintkote Avenue
Fort Myers, FL 33916-9526                      Omaha NE 68179-0002                              San Diego, CA 92121-1203



Volusia County Tax Collector                   Wabash National                                  Watlow
123 West Indiana Avenue                        3233 Kossuth Street                              12001 Lackland Road
Room 103                                       Lafayette, IN 47904-3263                         Saint Louis, MO 63146-4039
Deland FL 32720-4615


Wayne                                          Wells Fargo Vendor                               Wheatland Tube, LLC
3814 Jarrett Way                               Financial Services, LLC                          c/o Frank Wolff, Esq.
Austin, TX 78728-1298                          Attn: Kimberly Park                              Frank Martin Wolff, PA
                                               1010 Thomas Edison Blvd SW                       19 E. Central Ave., Third Floor
                                               Cedar Rapids IA 52404-8247                       Orlando, FL 32801-2468

XPO Logistics                                  XPO Logistics, Inc.                              XPO Logistics, Inc.
c/o Deborah Fletcher                           c/o Deborah L. Fletcher, Partner                 c/o Leanne McKnight Prendergast
Fisher Broyles, LLP                            6000 Fairview Road, Suite 1200                   12620 Beach Blvd. Suite 3 #126
6000 Fairview Rd, Ste 1200                     Charlotte, North Carolina 28210-2252             Jacksonville, Florida 32246-7130
Charlotte, NC 28210-2252

Xerium Technologies                            Xerium Technologies, Inc.                        YRC ENTERPRISE SERVICES, INC.
1401 Capital Blvd                              c/o Holmes P. Harden                             c/o Gregory R. Farkas
Youngsville, NC 27596                          Williams Mullen                                  200 Public Square #3000
                                               PO Box 1000                                      Cleveland, OH 44114-2381
                                               Raleigh, NC 27602
                                               hharden@williamsmullen.com 27602-1000
YRC ENTERPRISE SERVICES, INC.                  YRC Enterprise Services, Inc.                    YRC Enterprise Services, Inc.
c/o John F. Kostelnik                          YRC, Inc. d/b/a YRC Freight                      YRC, Inc. d/b/a YRC Freight
200 Public Square #3000                        Brian McDowell c/o Holland & Knight LLP          Robert Davis c/o Holland & Knight LLP
Cleveland, OH 44114-2381                       200 S. Orange Avenue, Ste 2600                   200 S. Orange Avenue, Ste 2600
                                               Orlando, Florida 32801-3461                      Orlando, Florida 32801-3461

YRC Freight                                    YRC INC., d/b/a YRC FREIGHT                      YRC INC., d/b/a YRC FREIGHT
10990 Roe Avenue                               c/o Gregory R. Farkas                            c/o John F. Kostelnik
Overland Park, KS 66211-1213                   200 Public Square #3000                          200 Public Square #3000
                                               Cleveland, OH 44114-2381                         Cleveland, OH 44114-2381


Zekelman Industries                            Zekelman Industries, Inc.                        c/o Ullman & Ullman, P.A.
c/o Frank Martin Wolff, Esq.                   Attn: Angela Miu                                 Michael W. Ullman
Frank Martin Wolff, P.A.                       227 W. Monroe St. Ste. 2600                      Jared A. Ullman
19 E. Central Blvd., Third Floor               Chicago, IL 60606-5082                           7700 W. Camino Real, Suite 401
Orlando, FL 32801-2468                                                                          Boca Raton, FL 33433-5543
                              Case 6:19-bk-00511-KSJ     Doc 489          Filed 09/06/19   Page 10 of 19
Zachary J Bancroft +                         Mark D Bloom +                                  Ryan E Davis +
Baker, Donelson, Bearman, Caldwell & Ber     Greenberg Traurig                               Winderweedle Haines Ward & Woodman P.A.
Caldwell & Berkowitz, PC                     333 Avenue of the Americas                      329 Park Avenue North, Second Floor
P.O. Box 1549                                Suuite 4400                                     Winter Park, FL 32789-7421
Orlando, FL 32802-1549                       Miami, FL 33131-2176

Lawrence M Kosto +                           Brian A McDowell +                              David R McFarlin +
Kosto & Rotella, P.A.                        Holland & Knight LLP                            Fisher Rushmer, PA
619 East Washington Street                   Post Office Box 1526                            390 N Orange Avenue, Suite 2200
Orlando, FL 32801-2969                       Orlando, FL 32802-1526                          Orlando, FL 32801-1642


Bradley M Saxton +                           Frank M Wolff +                                 Jordi Guso +
Winderweedle, Haines, Ward & Woodman, PA     Frank Martin Wolff, P.A.                        Berger Singerman P.A.
329 Park Avenue North, Second Floor          19 E. Central Blvd                              1450 Brickell Avenue, 19th Floor
Winter Park, FL 32789-7421                   Orlando, FL 32801-2468                          Miami, FL 33131-3444


Edwin G Rice +                               United States Trustee - ORL +                   Mark A Salzberg +
Bradley Arant Boult Cummings LLP             Office of the United States Trustee             Squire Patton Boggs (US) LLP
100 North Tampa Street, Suite 2200           George C Young Federal Building                 2550 M Street, NW
Tampa, FL 33602-5809                         400 West Washington Street, Suite 1100          Washington, DC 20037-1350
                                             Orlando, FL 32801-2210

James J. Webb +                              Kenneth G M Mather +                            Denise D Dell-Powell +
Mitrani, Rynor, Adamsky & Toland, PA         Gunster, Yoakley & Stewart, P.A.                Dean Mead Egerton Bloodworth Capouano
1200 Weston Road, Penthouse                  401 E. Jackson Street, Suite 2500               420 S. Orange Avenue, Suite 700
Weston, FL 33326-1987                        Tampa, FL 33602-5226                            Orlando, FL 32801-4911


Deborah L Fletcher +                         Alex D Moglia +                                 Howard S Toland +
Katten Muchin Rosenman, LLP                  Moglia Advisors                                 Mitrani, Rynor, Adamsky & Toland, PA
401 South Tryon Street                       1325 Remington Road, Suite H                    1200 Weston Road, Penthouse
Suite 2600                                   Schaumburg, IL 60173-4815                       Weston, FL 33326-1987
Charlotte, NC 28202-1934

Glenn M Reisman +                            Michael A. Kaufman +                            Leanne McKnight Prendergast +
Reisman Law Firm LLC                         Michael A. Kaufman PA                           FisherBroyles, LLP
12 Old Hollow Road, Suite B                  1615 Forum Place, Suite 3A                      12620 Beach Boulevard, Suite 3 #126
Trumbull, CT 06611-5523                      West Palm Beach, FL 33401-2316                  Jacksonville, Fl 32246-7130


Traci H Rollins +                            Holmes P Harden +                               Esther A McKean +
Squire Patton Boggs (US) LLP                 Williams Muller                                 Akerman Senterfitt
1900 Phillips Point West                     301 Fayetteville Street                         Post Office Box 231
777 South Flagler Drive                      Raleigh, NC 27601-1974                          Orlando, FL 32802-0231
West Palm Beach, FL 33401-6161

Scott W Spradley +                           Stephanie C Lieb +                              Robert E. Kaelin +
Law Offices of Scott W Spradley PA           Trenam Law                                      Murtha Cullina LLP
PO Box 1                                     101 East Kennedy Boulevard, Suite 2700          CityPlace I
109 South 5th Street                         Tampa, FL 33602-5150                            185 Asylum Street
Flagler Beach, FL 32136-3604                                                                 Hartford, CT 06103-3408

Mark E Steiner +                             Danielle S Kemp +                               Tiffany Payne Geyer +
Liebler, Gonzalez & Portuondo, P.A.          Greenberg Traurig, P.A.                         Baker & Hostetler LLP
44 W. Flagler Street, 25th Floor             Bank of America Plaza                           200 S Orange Avenue Suite 2300
Miami, FL 33130-1808                         101 E. Kennedy Blvd., Suite 1900                Orlando, FL 32801-3432
                                             Tampa, FL 33602-5148
                               Case 6:19-bk-00511-KSJ            Doc 489           Filed 09/06/19     Page 11 of 19
Aaron A Wernick +                                    Rhys P Leonard +                                     Robert W Davis Jr+
Furr & Cohen, P.A.                                   Trenam Kemker                                        Holland & Knight, LLP
2255 Glades Road, Suite 301E                         101 East Kennedy Boulevard                           200 S. Orange Avenue
Boca Raton, FL 33431-7383                            Suite 2700                                           Suite 2600
                                                     Tampa, FL 33602-5170                                 Orlando, FL 32801-3453

Charles R Sterbach +                                 Rafael X. Zahralddin-aravena +                       James A Timko +
Office of the United States Trustee                  Elliott Greenleaf                                    Shutts & Bowen, LLP
400 W. Washington St., Ste 1100                      1105 N Market Street, Ste 1700                       300 S Orange Avenue, Suite 1600
Orlando, FL 32801-2440                               Wilmington, DE 19801-1228                            Orlando, FL 32801-3382


Andrew V Layden +                                    Jonathan Sykes +                                     Maria M Yip +
Baker & Hostetler LLP                                Burr & Forman LLP                                    2 S. Biscayne Blvd, Suite 2690
Suntrust Center - Suite 2300                         200 S. Orange Avenue,                                Miami, FL 33131-1815
200 S. Orange Avenue                                 Suite 800
Orlando, FL 32801-3432                               Orlando, FL 32801-6404

Courtney A McCormick +                               Jared A Ullman +                                     Daniel A Velasquez +
McGuireWoods LLP                                     Ullman & Ullman, P.A.                                Latham Shuker Eden Beaudine LLP
50 North Laura St, Suite 3300                        150 East Palmetto Park Road, Suite 700               Post Office Box 3353
Jacksonville, FL 32202-3661                          Boca Raton, FL 33432-4829                            111 N. Magnolia Avenue, Suite 1400
                                                                                                          Orlando, FL 32801-2367

Audrey M Aleskovsky +                                Elliot M Smith +                                     Gregory R. Farkas +
Office of the United States Trustee                  Squire Patton Boggs (US) LLP                         Frantz Ward LLP
George C. Young Federal Building                     4900 Key Tower                                       200 Public Square
400 West Washington St, Suite 1100                   127 Public Square                                    Suite 3000
Orlando, FL 32801-2210                               Cleveland, OH 44114-1217                             Cleveland, OH 44114-2381

John F. Kostelnik +                                  George W. Fitting +                                  Jason R Alderson +
Frantz Ward LLP                                      McGuireWoods, LLP                                    Morgan, Lewis & Bockius LLP
200 Public Square                                    Tower Two-Sixty                                      101 Park Avenue
Suite 3000                                           260 Forbes , Suite 1800                              New York, NY 10178-0060
Cleveland, OH 44114-2381                             Pittsburgh, PA 15222-1892

Justin D Kreindel +                                  Samuel M Koda Jr.+                                   Jordan D Maglich +
Wilson Elser Moskowitz Edelman & Dicker              TE Connectivity Corporation                          Quarles & Brady LLP
111 North Orange Avenue, Suite 1200                  2800 Fulling Mill Road                               101 East Kennedy Boulevard, Suite 3400
Orlando, FL 32801-2361                               Middletown, PA 17057-3142                            , FL 33602-5195


Taruna Garg +                                        Larry A Levick +                                     Kevin G Schneider +
Murtha Cullina LLP                                   Singer & Levick, P.C.                                Neal, Gerber & Eisenberg, LLP
177 Broad Street                                     16200 Addison Road, Suite 140                        Two North LaSalle Street, Suite 1700
Stamford, CT 06901-2048                              Addison, TX 75001-5377                               Chicago, IL 60602-4000


Mark A Berkoff +                                     Note: Entries with a ’+’ at the end of the
Neal, Gerber & Eisenberg LLP                         name have an email address on file in CMECF
Two North LaSalle Street, Suite 1700
Chicago, IL 60602-4000




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.
                              Case 6:19-bk-00511-KSJ     Doc 489           Filed 09/06/19   Page 12 of 19
(u)ArcelorMittal USA LLC                     (u)Arconic Inc.                                  (u)Conduent, Inc.




(u)Exfreight Zeta, LLC                       (u)Karen S. Jennemann                            (u)KTM North America, Inc.
                                             Orlando




(u)Robert P Major                            (u)Neogen Corporation                            (u)Resource Logistics Group, Inc.
Ver Ploeg & Marino, PA




(u)Stanley Black & Decker, Inc.              (u)Xerium Technologies, Inc.                     (d)AREP Eight Tower Bridge LLC
                                                                                              c/o Zachary J. Bancroft, Esq.
                                                                                              Baker Donelson, et al.
                                                                                              200 S. Orange Ave., Ste. 2900
                                                                                              Orlando, FL 32801-3448

(d)Aclara Meters LLC                         (d)Arcelor Mittal                                (d)Bio-Rad Laboratories
c/o James A. Timko, Esq.                     250 W US Highway 12                              1000 Alfred Nobel Drive
Shutts & Bowen LLP                           Burns Harbor, IN 46304-9727                      Hercules, CA 94547-1898
300 S. Orange Ave., #1600
Orlando, FL 32801-3382

(d)Bossard,Inc.                              (d)Elo Touch Solutions                           (u)FPL,4200 W. Flagler St., Miami, FL 33134
909 W. Pinnacle Peak Road                    670 N McCarthy Blvd.
Phoenix, AZ 85027-1419                       Ste. 100
                                             Milpitas, CA 95035-5119


(d)Gilbraltar Industries                     (d)Integrated Supply Network                     (d)KTM Motorcycles
3556 Lake Shore Road                         2727 Interstate Drive                            30100 Technology Drive
Buffalo, NY 14219-1485                       Lakeland, FL 33805-2304                          Murrieta, CA 92563-2542



(du)KTM North America, Inc.                  (d)Laticrete International, Inc.                 (d)Stanley
                                             c/o Lawrence M. Kosto, Esquire                   1000 Stanley Drive
                                             P.O. Box 113                                     Concord, NC 28027-7679
                                             Orlando, FL 32802-0113


(d)Suez WaterTech & Solutions                (d)True Value Company, LLC                       (d)Wayne
4636 Somerton Road                           8600 W. Byn Mawr Ave.                            3814 Jarrett Way
Feasterville Trevos, PA 19053-6742           Chicago IL 60631-3505                            Austin, TX 78728-1298



(d)Xerium Technologies                       (d)YRC Freight                                   (d)R Scott Shuker +
1401 Capital Blvd                            10990 Roe Avenue                                 Latham Shuker Eden & Beaudine LLP
Youngsville, NC 27596                        Overland Park, KS 66211-1213                     Post Office Box 3353
                                                                                              Orlando, FL 32802-3353
                               Case 6:19-bk-00511-KSJ     Doc 489        Filed 09/06/19   Page 13 of 19
(d)Alex D Moglia +                            (d)Maria M Yip +                              End of Label Matrix
Moglia Advisors                               2 S. Biscayne Blvd, Suite 2690                Mailable recipients   235
1325 Remington Road, Suite H                  Miami, FL 33131-1815                          Bypassed recipients    32
Schaumburg, IL 60173-4815                                                                   Total                 267
Case 6:19-bk-00511-KSJ   Doc 489   Filed 09/06/19   Page 14 of 19
Case 6:19-bk-00511-KSJ   Doc 489   Filed 09/06/19   Page 15 of 19
Case 6:19-bk-00511-KSJ   Doc 489   Filed 09/06/19   Page 16 of 19
Case 6:19-bk-00511-KSJ   Doc 489   Filed 09/06/19   Page 17 of 19
Case 6:19-bk-00511-KSJ   Doc 489   Filed 09/06/19   Page 18 of 19
Case 6:19-bk-00511-KSJ   Doc 489   Filed 09/06/19   Page 19 of 19
